Sedgwick, J.
The plaintiff began this action in the district court for Sheridan county against these defendants as the state board of health and the state board .of dental secretaries, and asked for an injunction restraining them “from instituting, in person, or by agent, servant, deputy, or employee, and from proceeding by complaint or information or injunction against the plaintiff in any manner for any alleged violation of the statutes of the state of Nebraska relative to the exercise or practice of the dental science,” and to restrain the defendants Pierce and Wallace “from exercising in relation to plaintiff any powers, duties, or functions of membership of the board of dental secretaries of the state of Nebraska,” and to enjoin the defendant Jackman from canceling an alleged “agreement and dissolving the relation of preceptor to the plaintiff as apprentice.” A temporary injunction ■was allowed substantially as prayed for. The defendants filed answers in the case, and afterwards depositions were taken. Later on the defendants asked leave to withdraw their answers and to file a demurrer. Leave was granted, and a demurrer was filed on the two grounds that “several causes of action are improperly joined,” and “the petition does not state facts sufficient to constitute a cause of action.” The court sustained the demurrer and dismissed the petition, and the plaintiff has appealed.
The plaintiff’s brief does not comply with rule 12 (Supreme Court Rules, 94 Neb. p. XI), but he makes four assignments of error. The first assignment is that the court erred in considering an affidavit filed by one of the defendants when the demurrer was presented. We will not presume that the court did consider anything *762but the petition and the demurrer in passing upon the same, and, if the trial court did, this court would not be required to consider such affidavits.
The second assignment is an allegation • that “the plaintiff has acted in good faith, and is entitled to continue as apprentice, under our statutes, until examined and licensed to practice.” The statute referred to in this assignment is section 2809, Rev. St. 1913. That section was repealed by the act of 1915. Laws 1915, ch. 50, sec. 11. The allegations of the petition do not show a compliance with that statute which would require us to interfere with the discretion of the state board.
The third assignment is: “The fact of advertising in Minnesota is not such bad morals as will deny license upon due examination and showing of qualifications in the state of Nebraska, his present residence.” The' allegation of this assignment ’ cannot be successfully controverted, but it does not seem to throw any light upon the sufficiency of this petition to state a cause of action.
The fourth assignment of error is: “The statutes óf 1915, confiding the appointment of dental examiners or secretaries to the recommendation of the state dental society, is void and unconstitutional.” The matters involved in this petition are all prior to the act of 1915. We.cannot find from anything suggested in the brief that the sufficiency of this petition to state a cause of action depends in any respect upon the constitutionality of the act of 1915 referred to. The plaintiff is not entitled to a license to. practice dentistry in this state without an examination by the proper board as the statute requires.
Whether the board upon proper application could be compelled by mandamus to grant such an examination is not presented by this record. The plaintiff had no temporary permit under section 2806, Rev. St. 1913, and these defendants could not be enjoined from interfering with the plaintiff in attempting to practice dentistry unless and until the plaintiff had been duly licensed as the statute *763requires. We do not find in this somewhat lengthy petition an allegation that the plaintiff had been licensed to practice dentistry in this state. This petition cannot be construed as a petition in mandamus to issue such permit or to require the proper authorities to grant the petitioner an examination and to determine his qualifications for a license. The general demurrer to the petition was therefore properly sustained.
The judgment of the district court is
Affirmed.